--------------------------------------------------------------------------------

Exhibit 10.1
 
 

 Corporate Logo Small [logo_sm.jpg]
IFT Corporation
Quorum Business Center
718 South Military Trail
Deerfield Beach, Florida 33442


Tel: 954.428.7811
Fax: 954.425.8586

 
August 15, 2005


C. David Stearnes


Re:
 
Employment
 



Dear David:


We are pleased to offer, pursuant to the following terms and conditions,
employment to you:


1.    Position; Duties and Responsibilities. Your position will be Chief
Financial Officer and Corporate Treasurer [Effective September 1, 2005]. You
will have the duties and responsibilities usually vested in such capacity, and
such other duties and responsibilities as may be assigned to you from time to
time by us. You will report directly to the CEO.


2.    Date of Employment. Your employment will commence on August 16, 2005.


3.    Annual Base Salary. You will receive an annual base salary of $105,000,
which will be reviewed on an annual basis from your employment anniversary date.
You will be paid semi-monthly in accordance with our regular payroll practices.
Notwithstanding the foregoing, your Annual Base Salary will automatically
increase by $10,000 if, by your first employment anniversary date, you obtain
your CPA license.


4.    Insurance. You and your immediate family will be provided, at no cost to
you, health and dental insurance coverage.


5.    Vacation. You will be entitled to two weeks vacation per year.


6.    Bonus. You will be entitled to $5,000 cash bonus on December 31, 2005 and
eligible for year end bonus consideration as and if bonuses are paid to other
executives thereafter.


7.    Other Benefits. You will be entitled to participate in and any and all
other plans as they may exist from time to time offered by us to our executives,
including savings, pension, profit-sharing, and 401K plans, subject to the
general eligibility and participation provisions set forth in such plans.


8.    Devotion. You will serve us and devote all of your business time, your
best efforts and all your skill and ability in the performance of your duties
hereunder. You will carry out your duties in a competent and professional manner
and generally promote the best interests of our business and its customers. You
shall not, in any capacity engage in any activity which is, or may be, contrary
to the welfare, interest or benefit of the business now or hereafter conducted
by us.


9.    Non-Disclosure. You will not at any time during your employment or
thereafter divulge, communicate, or use in any way, any Confidential Information
(as hereinafter defined) pertaining to our business. Any Confidential
Information or data now or hereafter acquired by you with respect to our
business (which shall include, but not be limited to information concerning our
financial condition, prospects, technology, customers, suppliers, sources of
leads and methods of doing business) shall be deemed a valuable, special and
unique asset of ours that is received by you in confidence and as a fiduciary,
and you shall remain a fiduciary to us with respect to all of such information.
For purposes hereof, the term “Confidential Information” includes, but is not
limited to, information disclosed to you or known by you as a consequence of or
through your employment by us (including information conceived, originated,
discovered or developed by you) prior to or after the date hereof, and not
generally known, about us or our business.

Ex. 10.1 - Page 1

--------------------------------------------------------------------------------



10.      Ownership of Developments. All copyrights, patents, trade secrets, or
other intellectual property rights associated with any ideas, concepts,
techniques, inventions, processes or works of authorship developed or created by
you during the course of performing work for us or our customers (collectively,
the “Work Product”) shall belong exclusively to us and shall, to the extent
possible, be considered a work made by you for hire for us within the meaning of
Title 17 of the United States Code. To the extent the Work Product may not be
considered work made by you for hire for us, you agree to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest you may have
in such Work Product. Upon our request, you will take such further actions,
including execution and delivery of instruments of conveyance, as may be
appropriate to give full and proper effect to such assignment. All of the
foregoing shall also be deemed Confidential Information.


11.     Books and Records. All books, records, and accounts relating in any
manner to us (i.e., financial information, customer, supplier, vendor identity,
etc.), whether prepared by you or otherwise coming into your possession, shall
be our exclusive property and shall be returned immediately to us on termination
of your employment hereunder or otherwise on our request at any time.


12.      Termination for Cause. We may terminate your employment for “Cause,” at
any time, for any of the following reasons: (i) your commission of any act of
fraud, embezzlement or dishonesty, (ii) your unauthorized use or disclosure of
any confidential information or trade secrets of the Company, (iii) any
intentional misconduct or violation of the Company’s Code of Business Ethics and
Conduct by you which has a materially adverse effect upon our business or
reputation, (iv) your continued failure to perform the major duties, functions
and responsibilities of your position after written notice from us identifying
the deficiencies in your performance and a reasonable cure period of not less
than thirty (30) days or (v) a material breach of your fiduciary duties as our
employee.


13.      Notices. All notices required or permitted to be given hereunder shall
be in writing and shall be personally delivered by courier, sent by registered
or certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to Company, addressed to Michael T. Adams, CEO, at Quorum
Business Center, 718 South Military Trail, Deerfield Beach, Florida 33442 and
(ii) if to you, to your address as reflected on our payroll records, or to such
other address as either party hereto may from time to time give notice of to the
other.


Please acknowledge your agreement with the foregoing by signing the Acceptance
section below and returning it to us.



  Very truly yours,     IFT CORPORATION

 



     
By:
/s/ Michael T. Adams
   
/s/ Sharmeen Hugue
 
Name:
Michael T. Adams
   
Witness
 
Title:
CEO
 



ACCEPTANCE


I hereby agree to all of the foregoing terms and conditions as of the date
above.
 





 
 
 
By:
/s/ C. David Stearnes
   
Witness
 
Name:
C. David Stearnes
 

 

Ex. 10.1 - Page 2

--------------------------------------------------------------------------------